UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7333


VIRGIL CULBREATH,

                    Petitioner - Appellant,

             v.

KENNETH B. WEADON,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Patrick Michael Duffy, Senior District Judge. (6:15-cv-00200-PMD)


Submitted: February 23, 2017                                      Decided: March 29, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Virgil Culbreath, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General,
Melody Jane Brown, Assistant Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Virgil Culbreath seeks to appeal the district court’s order granting the Respondent’s

Fed. R. Civ. P. 59(e) motion, accepting the recommendation of the magistrate judge, and

denying relief on his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless

a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional claims

is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the denial of a constitutional

right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Culbreath has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2